       Case 2:19-cv-01014-RB-SCY Document 29 Filed 07/22/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

LORI V WHITAKER,

       Defendant-Petitioner,

vs.                                                               No. 18-cr-0161 RB
                                                                  No. 19-cv-1014 RB-SCY


UNITED STATES OF AMERICA,

       Plaintiff-Respondent.


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Lori Whitaker’s Motion for Compassionate

Release (CV Doc. 2, supplemented by CV Docs. 14; 22), and her Motions to Conduct a Hearing

(CV Docs. 6; 8). Defendant seeks compassionate release pursuant to 18 U.S.C. § 3582 and the First

Step Act, Pub. L. No. 115-391, 132 Stat. 5194. The United States opposes the Motions, as

Defendant is already on home confinement. Having carefully reviewed the record and applicable

law, the Court will deny all pending Motions.

I.     Background

       In 2018, Ms. Whitaker was indicted on 75 counts of wire fraud in violation of 18 U.S.C. §

1343. (CR Doc. 2 at 4.) She embezzled $816,630.36 from the Otis Mutual Domestic Water

Consumer and Sewage Works Association to pay gambling debts. (CR Doc. 22.) Ms. Whitaker

pled guilty to one count of wire fraud, and in 2019 the Court sentenced her to 18 months

imprisonment. (CR Doc. 32.) The sentence was a significant departure from the guideline range of

41 to 51 months. (CR Doc. 24 at 17.) Ms. Whitaker began serving her sentence in 2019 at the

Satellite Prison Camp in Aliceville, Alabama. (CV Doc. 1.)
       Case 2:19-cv-01014-RB-SCY Document 29 Filed 07/22/20 Page 2 of 6



       In her initial Motion to Reduce Sentence, Ms. Whitaker sought an immediate release from

prison under Federal Rule of Criminal Procedure 35(a). (CV Doc. 1.) She then filed several

supplements, seeking compassionate released based on her rheumatoid arthritis, nerve issues,

anxiety, vaginal prolapse, and a breast lump. (CV Docs. 3; 14.) One supplemental filing alleged

she tried to exhaust administrative remedies with the Bureau of Prisons (BOP) and was awaiting a

response. (CV Doc. 14 at 2.) On April 30, 2020, after serving about 7.5 months of the sentence, the

BOP placed her on home confinement. (CV Docs. 22; 26 at 3.) Ms. Whitaker filed a notice on

June 17, 2020, which indicates she still seeks compassionate release. (CV Doc. 22.) She alleges

that releasing her from home confinement would allow her to start a job she was offered and seek

medical services. (Id.) According to Ms. Whitaker, she can only seek emergency medical services

while on home confinement. (Id.) She also hopes to avoid reporting to a halfway house on August

26, 2020. (Id.) She may have to remain at the halfway house for two weeks before her release back

to home confinement. (Id.) With anticipated good time credit, Ms. Whitaker will complete her

sentence on November 23, 2020. (Id.)

       The United States opposes Ms. Whitaker’s motions. (CV Doc. 27.) The United States

argues Ms. Whitaker did not exhaust BOP remedies as to the request for release from home

confinement and that compassionate release is not warranted. The United States filed its response

on July 7, 2020, and Ms. Whitaker did not file a reply. The matter is therefore ready for review.

II.    Discussion

       Compassionate release is governed by 18 U.S.C. § 3582(c). Prior to the enactment of the

First Step Act, only the BOP could raise the issue. The First Step Act modified 18 U.S.C. §

3582(c)(1)(A) with the intent of “increasing the use and transparency of compassionate release.”


                                                 2
        Case 2:19-cv-01014-RB-SCY Document 29 Filed 07/22/20 Page 3 of 6



Pub. L. No. 115-391, 132 Stat. 5194, at 5239. Section 3582(c)(1)(A) now allows a federal prisoner

to seek compassionate release after exhausting all administrative remedies with the BOP.

       If the exhaustion requirement is met, relief is available where the proposed sentence

reduction is supported by: (1) “extraordinary and compelling reasons;” (2) “applicable policy

statements issued by the Sentencing Commission[;]” and (3) “the factors set forth in [18 U.S.C. §]

3553(a).” 18 U.S.C. § 3582(c)(1)(A)(i). As to the first requirement, Congress directed the

Sentencing Commission to “describe what should be considered extraordinary and compelling

reasons for a sentence reduction, including . . . a list of specific examples.” 28 U.S.C. § 994(t). The

Sentencing Commission has listed four categories of extraordinary and compelling reasons:

(A) Medical Condition of the Defendant, (B) Age of the Defendant, (C) Family Circumstances,

and (D) Other Reasons. U.S. Sentencing Guidelines Manual (U.SS.G.) § 1B1.13, app. n.1. The

Application Notes to U.S.S.G. § 1B1.13 describe two categories of extraordinary medical

impairments. The first category applies to prisoners 65 or older who have served at least 10 years

(or 75%) of their sentence and are experiencing “serious deterioration . . . because of the aging

process.” U.S.S.G. § 1B1.13, app. n.1(B). The second category applies to any prisoner “suffering

from a terminal illness” or “a serious . . . medical condition that substantially diminishes the ability

. . . to provide self-care within the environment of the correctional facility.” Id.

       The next requirement—that the reduction is consistent with Sentencing Commission

policy—focuses on community safety. The Guidelines provide that compassionate release is

appropriate only where the “defendant is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2). Relevant factors include the nature of the offense, the history

and characteristics of the defendant, and the nature of the danger. Id. (incorporating the 18 U.S.C.


                                                   3
        Case 2:19-cv-01014-RB-SCY Document 29 Filed 07/22/20 Page 4 of 6



§ 3142(g) factors). The last consideration for compassionate release focuses on the § 3553(a)

factors. Some factors overlap with the community safety analysis; other § 3553(a) factors focus on

the guideline range, the need to avoid unwarranted sentencing disparities, and the crime victims.

       As an initial matter, the United States argues relief is not available because Ms. Whitaker

did not exhaust administrative remedies with the BOP. (CV Doc. 27 at 5.) The Court agrees. There

is nothing in the record to suggest that, after being placed on home confinement, Ms. Whitaker

returned to the BOP to ask that it extinguish any remaining restrictions.

       Alternatively, even if she did exhaust administrative remedies, compassionate release is

not warranted in this case. As noted above, compassionate release is generally directed at a

prisoner’s inability “to provide self-care within the environment of the correctional facility.”

U.S.S.G. § 1B1.13, app. n.1(A). Ms. Whitaker is no longer in prison, and many of her concerns

(i.e., medication shortages, COVID-19 exposure) are moot. To the extent she still alleges she is

unable to obtain non-emergency medical care on home confinement, the allegations are too vague

to terminate all remaining BOP restrictions. In her latest filing addressing post-release conditions,

Ms. Whitaker provides no facts about whether her breast lump was examined before or after her

release from prison or whether she submitted requests to see a doctor during the home confinement.

(CV Doc. 22.) On this record, the Court cannot find extraordinary and compelling reasons to justify

relief. Ms. Whitaker is encouraged to work with the BOP to attend critical medical appointments

through November and, if she has reason to believe she has an untreated cancerous lump, to seek

emergency care.

       Finally, the Court observes the requested relief undermines the need to “promote respect

for the law,” “afford adequate deterrence to criminal conduct,” and “avoid unwarranted sentence


                                                  4
        Case 2:19-cv-01014-RB-SCY Document 29 Filed 07/22/20 Page 5 of 6



disparities.” 18 U.S.C. § 3553(a)(2)(A), (B). The Tenth Circuit is particularly focused on these

elements “in the context of white collar crime.” United States v. Sample, 901 F.3d 1196, 1200

(10th Cir. 2018). In Sample, the Tenth Circuit reversed the district court for imposing probation

after a defendant misappropriated over a million dollars. Like Ms. Whitaker, Mr. Sample had

steady employment and wanted to continue working. The punishment “raise[d] concerns of

sentencing disparities according to socio-economic status,” particularly because the “mean length

of imprisonment [for fraud offenders] is 39 months.” Id. at 1201 (quoting U.S. Sent’g Comm’n,

Sourcebook of Fed. Sent’g Statistics, Table 12, Table 14 (2016)). Here, Defendant spent 7.5

months in prison after embezzling over $800,000. The United States consulted the victim, who

“feels strongly that the sentence was too lenient in light of the financial damage done to [the

community].” (CV Doc. 27 at 7–8.) The Court agrees a further reduction is not warranted in this

case.

        Having considered Ms. Whitaker’s current circumstances and the applicable law, and for

all of the reasons above, the Court finds Ms. Whitaker must serve the remainder of her sentence.

The Court will deny all pending motions (CV Docs. 6; 8). The Court will also enter a judgment

closing the civil case and return the $5.00 habeas filing fee. Ms. Whitaker submitted the payment

without prompting when she filed her first motion to reduce sentence, ostensibly because she

challenged the execution of her sentence. Since then, the matter was narrowed to compassionate

release and no filing fee is due.

        IT IS ORDERED that the Motions to Reduce Sentence (CV Doc. 2, supplemented by CV

Docs. 14; 22) are DENIED; and the Court will enter a judgment closing the civil case.

        IT IS FURTHER ORDERED that the Motions for Hearing (CV Docs. 6; 8) are DENIED


                                                5
       Case 2:19-cv-01014-RB-SCY Document 29 Filed 07/22/20 Page 6 of 6



as moot.

       IT IS FINALLY ORDERED that the Clerk’s Office shall RETURN Defendant’s $5.00

payment, as no fee is due for compassionate release motions.




                                            ________________________________
                                            ROBERT C. BRACK
                                            SENIOR U.S. DISTRICT JUDGE




                                               6
